 
Exhibit 10.1
 
LAKELAND INDUSTRIES, INC.
 
 
July 19, 2019
 
 
Mr. Allen Dillard
147 Mayo Road
New Hope, AL 35760
 
 
Dear Mr. Dillard:
 
The purpose of this letter is to confirm your employment with Lakeland
Industries, Inc. on the following terms and conditions:
 
1.            
THE PARTIES
 
This is an Agreement, effective as of August 12, 2019 (the “Effective Date”),
between Allen Dillard, residing at 147 Mayo Road, New Hope, AL 35760
(hereinafter referred to as “you”), and Lakeland Industries, Inc., a Delaware
corporation, with a principal place of business located at 3555 Veterans
Memorial Highway, Suite C, Ronkonkoma, NY  11779-7410 (hereinafter the
“Company”).
 
2.            
TERM
 
The term of the Agreement shall be for an 18 month period, from the Effective
Date through and including February 11, 2021.
 
3.            
CAPACITY
 
You shall be employed in the capacity of Chief Financial Officer of Lakeland
Industries, Inc. with such responsibilities and duties as may be assigned to you
from time to time by the Company.
 
You agree to devote your full time and attention and best efforts to the
faithful and diligent performance of your duties to the Company and shall serve
and further the best interests and enhance the reputation of the Company to the
best of your ability.
 
4.            
COMPENSATION
 
As full compensation for your services, you shall receive the following from the
Company:
 
(a)
A base annual salary of $240,000 payable bi-weekly (the “Base Salary”); and
 
(b)
A stock option, upon commencement of employment, to purchase 24,900 shares of
common stock of the Company. Such option will be for a term of 10 years, be
exercisable at the fair market value of the common stock on the date of grant,
become exercisable as to 8,300 shares on each of the one year, two year and
three year anniversaries of the grant date and be an “incentive” stock option to
the extent permissible under the Internal Revenue Code of 1986, as amended (the
“Code”); and
 
(c)
Participation, if and when eligible, in any of the Company’s pension plans,
profit sharing plans, medical and disability plans and 401(k) plans when any
such plans are or become effective; and
 
(d)
Such benefits as are provided from time to time by the Company to its officers
and employees; provided however that your annual vacation shall be for a period
of 3 weeks; and
 
(e)
Reimbursement for any dues and expenses incurred by you that are necessary and
proper in the conduct of the Company’s business; and
 
(f)
Participation, as determined in the discretion of the Compensation Committee of
the Board of Directors of the Company (the “Compensation Committee”), in the
Company’s 2017 Equity Incentive Plan and any other restrictive stock, stock
appreciation rights, stock option or other equity plans of the Company as may
become effective; in this connection, it is intended that you will receive a
prorated grant of restricted stock, pursuant to the Company’s LTIP program, at
the time of next grant; and
 
 
1

 
  

(g)
In respect of the fiscal year ending January 31, 2020, a bonus for up to 20% of
Base Salary, based upon such parameters, as determined by the Compensation
Committee, in conjunction with consultation with you and thereafter, if
determined in its sole discretion by the Compensation Committee, an annual bonus
in such amount, and based upon such parameters (if any), as determined by the
Compensation Committee (an “Annual Bonus”).
 
5.            
NON-COMPETITION/SOLICITATION/CONFIDENTIALITY
 
During your employment with the Company and for one year thereafter, you shall
not, either directly or indirectly, as an agent, employee, partner, stockholder,
director, investor or otherwise, engage in a business that carries on a like
business to the business conducted by the Company, in the market areas in which
the Company generates sales.  You shall also abide by the Code of Ethics and
other corporate governance rules of the Company.  You shall disclose prior to
the execution of this Agreement (or later on as the case may be) all business
relationships you presently have or contemplate entering into or enter into in
the future that might affect your responsibilities or loyalties to the Company.
 
During your employment with the Company and for one year thereafter, you shall
not, directly or indirectly, hire, offer to hire or otherwise solicit the
employment or services of, any employee of the Company on behalf of yourself or
any other person, firm or entity.
 
Except as may be required to perform your duties on behalf of the Company, you
agree that during your employment with the Company and for a period of one year
thereafter, you shall not, directly or indirectly, solicit, service, or accept
business from any customers of the Company, on your own behalf or on behalf of
any other person, firm or entity that carries on a like business to the business
conducted by the Company.
 
Except as required in your duties to the Company, you shall not at any time
during or after your employment, directly or indirectly, use or disclose any
confidential or proprietary information relating to the Company or its business
or customers which is disclosed to you or known by you as a consequence of or
through your employment by the Company and which is not otherwise generally
obtainable by the public at large. Confidential or proprietary information
includes, but is not limited to, commercial relationships or contacts with
specific or existing vendors, contractors, suppliers or clients; pricing
information and methodology; compensation; customer lists; customer data and
information; mailing lists and prospective customer information; financial and
investment information; management and marketing plans; business strategy,
technique and methodology; business models and data; processes and procedures;
and Company provided files, software, code, reports, documents, manuals and
forms used in the business which are treated as confidential to the business
entity, in whatever medium provided or preserved, such as in writing or stored
electronically.
 
In the event that any of the provisions in this Section 5 shall ever be
adjudicated to exceed limitations permitted by applicable law, you agree that
such provisions shall be modified and enforced to the maximum extent permitted
under applicable law.
 
You understand and agree that the Company may not be adequately compensated by
damages for a breach by you of any of the covenants and agreement contained in
this Section 5, and that the Company shall, in addition to all other remedies,
be entitled to injunctive relief and specific performance. You hereby
affirmatively waive the requirement that the Company post any bond. Nothing
herein contained will be construed as prohibiting the Company from pursuing any
other remedies available to it for such breach or threatened breach, including
the recovery of money damages, and if the Company prevails, it shall also be
entitled to the payment of any and all reasonable fees, disbursements, and other
charges of the attorneys and collection agents, court costs, and all others
costs of enforcement. Likewise, if you prevail, you shall also be entitled to
the payment of any and all reasonable fees disbursements and other charges of
the attorneys and collections agents, court costs, and all other costs of
defense.
 
For purposes of this Section 5, the term the “Company” shall include all direct
and indirectly owned subsidiaries of the Company.
 
6.            
TERMINATION
 
You or the Company may terminate your employment prior to the end of the Term
upon written notice to the other party in accordance with the following
provisions:
 
(a) 
Voluntary Termination. You may terminate your employment voluntarily at any time
during the Term by providing the Company with 60 days prior written notice. If
you do so, except for Good Reason (as defined below), you shall be entitled to
receive from the Company your (i) accrued and unpaid Base Salary through the
date of termination, (ii) any Annual Bonus earned for the year completed prior
to the year of termination but not yet paid, and (iii) any other employee
benefits generally paid by the Company up to the date of termination
(collectively (i), (ii), and (iii), the “Accrued Obligations”).
 
 
2

 
  

(b) 
Death.  This Agreement shall automatically terminate on the date of your death
without further obligation to you other than for payment by the Company to your
estate or designated beneficiaries, as designated in writing to the Company, of
(i) the Accrued Obligations through the last day of the month in which your
death occurs, and (ii) a pro-rata portion of the Annual Bonus, if any, for the
year of termination up to and including the date of death which shall be
determined in good faith by the Compensation Committee. Your estate or
beneficiaries, as applicable, shall also be entitled to all other benefits
generally paid by the Company on an employee’s death.
 
(c) 
Disability.  This Agreement and your employment shall terminate without any
further obligation to you if you become “totally disabled” (as defined below)
other than for payment by the Company of (i) the Accrued Obligations though the
last day of the month in which you are deemed to be totally disabled and (ii) a
pro-rata portion of the Annual Bonus, if any, for the year of termination up to
and including the date you are deemed to be totally disabled as determined in
good faith by the Compensation Committee.
 
You shall be deemed to be “totally disabled” if you are unable, for any reason,
to perform any of your duties and obligations to the Company, with or without a
reasonable accommodation, for a period of 90 consecutive days or for periods
aggregating 120 days in any period of 180 consecutive days.
 
(d) 
Cause.  The Company may terminate your employment at any time for “Cause” (as
defined below) and this Agreement shall terminate immediately with no further
obligations to you other than the Company shall pay you, within thirty days of
such termination, the Accrued Obligations up to the date of such termination for
Cause.
 
(e) 
Termination by the Company Without Cause or by you for Good Reason.  If, during
the Term, the Company terminates your employment without Cause or you terminate
your employment for Good Reason (as defined below), in either case, other than
within 18 months after a Change in Control (which is covered by Subsection (f)
below), you shall be entitled to receive from the Company, subject to your
continued compliance with the restrictive covenants contained in Section 5
hereof and your execution and non-revocation of a release of claims
substantially in the form attached hereto as Annex A, (i) the Accrued
Obligations payable within 15 days after the date of termination (or, in the
case of the prior year’s Annual Bonus, if any, at such time such bonus is
payable pursuant hereto), (ii) an additional 12 months of your then current Base
Salary, payable in equal monthly installments beginning with the first payroll
date after the date on which the release of claims becomes effective and can no
longer be revoked, and (iii) a pro rata portion of the Annual Bonus, if any, for
the year of termination up to and including the date of termination which shall
be determined in good faith by the Compensation Committee and paid at such time
as such bonus is payable pursuant hereto.
 
(f) 
Termination by the Company Without Cause or by you for Good Reason within 18
Months After a Change in Control. If, during the Term, the Company terminates
your employment without Cause or you terminate your employment for Good Reason,
in either such case, within 18 months after a Change in Control (as defined
below), you shall be entitled to receive from the Company, subject to your
continued compliance with the restrictive covenants contained in Section 5
hereof and your execution and non-revocation of a release of claims
substantially in the form attached hereto as Annex A, (i) the Accrued
Obligations payable within fifteen days after termination (or, in the case of
the prior year’s Annual Bonus, if any, at such time such bonus is payable), (ii)
a lump sum amount equal to 24 months of Base Salary in effect as of the date of
termination of employment or the year immediately prior to the Change in
Control, whichever is higher, and (iii) two times a target bonus amount, if any,
in effect as of the date of termination of employment. The severance payments
under sub-paragraphs (ii) and (iii) hereof shall be paid with the first payroll
date after the date on which the release of claims becomes effective and can no
longer be revoked.
 
(g) 
Notwithstanding the foregoing, if your severance payments payable hereunder
constitute nonqualified deferred compensation subject to 409A of the Code and
the period in which you must execute the release begins in one calendar year and
ends in another, the severance payments will be made in the later calendar year.
 
(h) 
For purposes of this Agreement:
 
(i)            
“Cause” shall mean termination based upon: (A) your failure to substantially
perform your material duties and responsibilities with the Company, after a
written demand for such performance is delivered to you by the Company, which
identifies the manner in which you have not performed your duties or
responsibilities and a cure period of 60 days, (ii) your commission of an act of
fraud, theft, misappropriation, dishonesty or embezzlement, (iii) your
conviction for a felony or pleading nolo contendere to a felony, (iv) your
willful and continuing failure or refusal to carry out, or comply with, in any
material respect any reasonable directive of the Chief Executive Officer or the
Board of Directors of the Company consistent with the terms of this Agreement,
or (v) your material breach of any provision of this Agreement.
 
 
3

 
  

(ii)            
“Good Reason” shall mean the occurrence of any of the following events without
your prior written consent:
 
(A)           
the failure of the Company to pay your Base Salary or Annual Bonus, if any, when
due and if earned, other than an inadvertent administrative error or failure,
within 10 days of receipt of notice by you,
 
(B)           
a material diminution in your authority or responsibilities from those described
herein,
 
(C)           
any material breach of this Agreement by the Company, or
 
(D)           
a failure of the Company to have any successor assume in writing the obligations
under this Agreement.
 
(iii)            
“Change in Control” shall mean the occurrence of any of the following events
during the Term:
 
(A)           
any Person (which for purposes of this Section 6(h)(iii) shall include natural
persons, partnerships, corporations and any other entities), or more than one
Person acting as a group (as the term “group” is contemplated for purposes of
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (“Group”), acquires ownership of stock of the Company that, together with
stock held by such Person or Group, constitutes more than 50% of the total fair
market value and total voting power of the stock of the Company; provided,
however, that for purposes of this subsection (A), the following acquisitions
shall not be deemed to result in a Change in Control: (1) any acquisition
directly from the Company, (2) any acquisition by the Company or an affiliate of
the Company, or (3) any acquisition by (x) any employee benefit plan (or related
trust) intended to be qualified under Section 401(a) of the Code or (y) any
trust established in connection with any broad-based employee benefit plan
sponsored or maintained, in each case, by the Company or any corporation
controlled by the Company (collectively (1), (2) and (3), the “Exempt
Acquisitions”);
 
(B)           
any Person, or more than one Person acting as a Group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition)
ownership of stock of the Company possessing 30% or more of the total voting
power of the Company’s stock; provided, however, that none of the Exempt
Acquisitions shall constitute a Change in Control.
 
(C)           
individuals who, as of the Effective Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, as a member of
the Incumbent Board, any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person or group other than the Board; or
 
(D)           
a Person, or more than one Person acting as a Group (other than a subsidiary or
an affiliate of the Company), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition) assets of the Company
that have a total gross fair market value equal to or more than 50% of the total
gross fair market value of all assets of the Company immediately before such
acquisition(s).
 
Notwithstanding the foregoing, a Change in Control shall not include any event,
circumstance or transaction that results from an action of any Person or group
which includes, is affiliated with or is wholly or partly controlled by one or
more executive officers of the Company and in which you participate directly or
actively (other than a renegotiation of your employment arrangements or in your
capacity as an employee of the Company or any successor entity thereto or to the
business of the Company).
 
7.            
NOTICES
 
Any notices required to be given under this Agreement shall, unless otherwise
agreed to by you and the Company, be in writing and by certified mail, return
receipt requested and mailed to the Company at its offices at 202 Pride Lane SW,
Decatur, Alabama 35603, or to you at your home address at 147 Mayo Road, New
Hope, AL 35760 or at such other address as may be provided by the Company or
you.
 
 
4

 
 

8.            
ASSIGNMENT AND SUCCESSORS
 
The rights and obligations of the Company under this Agreement shall inure to
the benefit of and shall be binding upon the successors of the Company.  This
Agreement may not be assigned by the Company unless the assignee or successor
(as the case may be) expressly assumes the Company’s obligations hereunder in
writing.  In the event of a successor to the Company or the assignment of the
Agreement, the term “Company” as used herein shall include any such successor or
assignee.
 
10.            
WAIVER OR MODIFICATION
 
No waiver or modification in whole or in part of this Agreement or any term or
condition hereof shall be effective against any party unless in writing and duly
signed by the party sought to be bound.  Any waiver of any breach of any
provision hereof or right or power by any party on one occasion shall not be
construed as a waiver of or a bar to the exercise of such right or power on any
other occasion or as a waiver of any subsequent breach.
 
10.            
SEPARABILITY
 
Any provision of this Agreement which is unenforceable or invalid in any respect
in any jurisdiction shall be ineffective in such jurisdiction to the extent that
it is unenforceable or invalid without effecting the remaining provisions
hereof, which shall continue in full force and effect.  The unenforceability or
invalidity of any provision of the Agreement in one jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
 
11.            
GOVERNING LAW AND ARBITRATION
 
This Agreement shall be interpreted and construed in accordance with the laws of
the State of New York without regard to its choice of law principles.  Any
dispute, controversy or claim of any kind arising under, in connection with, or
relating to this Agreement or your employment with the Company shall be resolved
exclusively by binding arbitration.  Such arbitration shall be conducted in New
York City in accordance with the rules of the American Arbitration Association
(“AAA”) then in effect.  The costs of the arbitration (fees to the AAA and for
the arbitrator(s)) shall be shared equally by the parties, subject to
apportionment or shifting in the arbitration award.  In addition, the prevailing
party in arbitration shall be entitled to reimbursement by the other party for
its reasonable attorney’s fees incurred.  Judgment may be entered on the
arbitration award in any court of competent jurisdiction.
 
12.            
ENTIRE AGREEMENT
 
This Agreement and the Annex hereto constitutes the entire agreement between the
parties hereto with respect to the matters referred to herein.
 
13.            
HEADINGS
 
The headings contained in this Agreement are for convenience only and shall not
effect, restrict or modify the interpretation of this Agreement.
  

----------SIGNATURES ON NEXT PAGE----------
 
 
5

 
 

AGREED AND ACCEPTED:                      
  

By:  

/s/ Allen Dillard
Allen Dillard
 
Date:  

July 19, 2019
 

 
Lakeland Industries, Inc.
 
By:  

/s/ Christopher J. Ryan
          
Christopher J. Ryan, CEO and President
 
Date:   

July 19, 2019
 
 
6
